DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/2/2022 with respect to the claim(s) have been considered but are not persuasive. 
In response to Applicant’s arguments on page 9, Examiner notes Weel can retrieve metadata directly from the server 10: [0076] The playlists are stored on a playlist server and are downloaded to the first device and the second device as requested by the listener. [0096] Optionally, the same playlist that is presently available for display on the first device is received from the playlist server, such that it is also available for display on the second device.), wherein the data and the metadata are received from different devices, and wherein the data is received separately from the metadata (See Fig. 1 where data is received from first device 13, and [0076] metadata is received from playlist server. [0057] Alternatively, the playlist server and the content server may be two separate servers.) Fuj is applied in combination with Weel to teach the retrieval of set information (metadata) from server, such that reproduction apparatus of Fuj can reproduce content accordingly.
Weel teaches after receiving the data (e.g. after step 47 of Fig. 4, proceeding to step 48), transmitting, via the first computing device to a third computing device (e.g. playlist/content server; Fig. 1; note communication line 17 and 19 providing communication to/from playlist/content server 10 from/to second device 14), associated with a metadata service provider distinct from the media content service, a request for metadata associated with the audio item, wherein the third computing device is remote from the first computing device and the second computing device (See at least [0076] The playlists are stored on a playlist server and are downloaded to the first device and the second device as requested by the listener. [0095] Optionally, the second device also sends at least one attribute of the playlist from which the song(s) were selected on the first device 13 to the playlist server, as well.) Examiner notes the citation shows the listener makes a request for metadata. Note in [0057] of Weel, that playlist server may be separate from the content server.
Weel further teaches, after receiving the data and after transmitting the request via the first computing device to the third computing device, receiving, via the first computing device, metadata from the third computing device ([0076] The playlists are stored on a playlist server and are downloaded to the first device and the second device as requested by the listener. [0096] Optionally, the same playlist that is presently available for display on the first device is received from the playlist server, such that it is also available for display on the second device.), wherein the data and the metadata are received from different devices, and wherein the data is received separately from the metadata (See Fig. 1 where data is received from first device 13, and [0076] metadata is received from playlist server. [0057] Alternatively, the playlist server and the content server may be two separate servers.).
As also discussed during the interview on August 30, 2022, Examiner respectfully notes Weel teaches a request for metadata and receiving the metadata in response (See at least [0076] The playlists are stored on a playlist server and are downloaded to the first device and the second device as requested by the listener. [0095] Optionally, the second device also sends at least one attribute of the playlist from which the song(s) were selected on the first device 13 to the playlist server, as well.) Examiner notes the citation shows the listener makes a request for metadata, and the playlist server returns the metadata (for example, playlist) from the playlist server. Note in [0057] of Weel, that playlist server may be separate from the content server.
    For at least these reasons, Examiner respectfully maintains that prior art of record fully teaches the limitations of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 26 – 30, 35 – 37, 40 – 42, and 44 – 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weel (U.S. Patent Application Publication 2015/0365987) in view of Fujimoto (hereinafter Fuj, U.S. Patent Application Publication 2008/0133544).

Regarding Claim 21, Weel discloses:
A method (e.g. operation of Fig. 1, 6 – 8, note in particular the method of Fig. 4) comprising:
receiving, via a first computing device integrated with a playback device (e.g. second device 14; Fig. 1, note example set top box 63 of Figs. 5 and 6, noted as “in combination” with rendering device 61 defining a second device; para 129), data from a second computing device, the data corresponding to an audio item to be played by the playback device (e.g. first device 13; Fig. 1, note example remote control 62 in Figs. 5 and 6, defining a first device as; para 129; see further, communication between first and second device indicated by arrow 18 in Fig. 1 and para 59; and further note sending information representative of the selected songs from the first device to the second device in element 47 of Fig. 4), wherein the second computing device is remote from the first computing device and associated with a media content service (e.g. first device handheld portable device or dedicated remote control; para 68; note also the teaching of a remote device used to control a device on the network; para 117; note also the discover process of the system depicted in Fig. 8, where the remote device is a cell phone used to control the stereo communicated through the server; para 119 [note STB w/ stereo; paras 52,53])
after receiving the data (e.g. after step 47 of Fig. 4, proceeding to step 48), transmitting, via the first computing device to a third computing device (e.g. playlist/content server; Fig. 1; note communication line 17 and 19 providing communication to/from playlist/content server 10 from/to second device 14), associated with a metadata service provider distinct from the media content service, a request for metadata associated with the audio item, wherein the third computing device is remote from the first computing device and the second computing device (See at least [0076] The playlists are stored on a playlist server and are downloaded to the first device and the second device as requested by the listener. [0095] Optionally, the second device also sends at least one attribute of the playlist from which the song(s) were selected on the first device 13 to the playlist server, as well.) Examiner notes the citation shows the listener makes a request for metadata. Note in [0057] of Weel, that playlist server may be separate from the content server; See also e.g. sending information representative of the selected songs from the second device to a content server; element 48 of Fig. 4; note example discovery process description indicating that the server is on a wide area network such as the internet; para 110, or “remote”).
after receiving the data and after transmitting the request via the first computing device to the third computing device, receiving, via the first computing device, metadata from the third computing device ([0076] The playlists are stored on a playlist server and are downloaded to the first device and the second device as requested by the listener. [0096] Optionally, the same playlist that is presently available for display on the first device is received from the playlist server, such that it is also available for display on the second device.), wherein the data and the metadata are received from different devices, and wherein the data is received separately from the metadata (See Fig. 1 where data is received from first device 13, and [0076] metadata is received from playlist server. [0057] Alternatively, the playlist server and the content server may be two separate servers.),
Weel details the ability to select and play songs from both the first and second device (and thus transmit/receive information); para 97; the ability to control parameters of songs including volume, tone and balance using control messages; para 15; as well as the ability to transmit and receive the data and information over multiple paths (Fig. 1, elements 16, 17 and 18).  Weel, therefore teaches a first and second device having the ability to request and playback audio items, teaches of transmitting and receiving information over multiple paths, and teaches of the ability to send/receive control information to adjust volume/tone/balance parameters for the playback.
Weel, however, fails to explicitly disclose:
the metadata identifying an audio setting specific to the audio item, wherein the audio setting includes one or more of an equalization setting, a phase setting, and a volume setting that provides a suggested listening experience specific to the audio item; and
causing, via the first computing device, the playback device to play the audio item according to the identified audio setting.
In a related field of endeavor (e.g. content request, transmission and playback over networks, including stored setting information), Fuj discloses a similar device communication and configuration setup as that of Weel in Fig. 1.  Fuj also details a similar server storing set information pertaining to the setting of a predetermined adjustment parameter, additional communication elements including the transmission of the set information from the server to reproduction apparatus; see Fig. 5, paras 137+.
Modifying Weel to include the features of Fuj further discloses:
the metadata identifying an audio setting specific to the audio item (e.g. Weel’s communication now adapted to operate in the manner of Fuj’s server apparatus 2 which stores set information pertaining to the setting of a predetermined adjustment parameter related to the reproduction of the content by storage section 21 every content distributable by the serer apparatus 2; para 137), wherein the audio setting includes one or more of an equalization setting , a phase setting, and a volume setting that provides a suggested listening experience specific to the audio item (e.g. Weel’s tone control [equalization], balance [phase] and volume parameters now adapted as the set information of Fuj for transmission as detailed above; further note Fuj detailing that the content provider providing the predetermined adjustment parameter as the optimum one; para 138); and
causing, via the first computing device, the playback device to play the audio item according to the identified audio setting  (e.g. Weel’s selected song played on the second device with the parameters of the song controlled; para 98 now using the set information features of Fuj, in particular reproduction is on the basis of the set information; para 85, 86).
It would have been obvious at the time the invention was filed to apply the features of Fuj to the system of Weel.  Doing so would have been predictable given the overlap and similarities in the overall system configuration and operation (see for example the configuration of Fig. 1 of Fuj and Fig. 1 of Weel) and given that the communication of data and overall operation will essentially perform in the same manner as before, now with additional features and information communications.  Furthermore, while Weel details the ability to change the parameters of the reproduction of songs, Fuj notes drawbacks, including the optimum setting changing for every piece of content  and it being troublesome for the user to perform setting in every piece individually.  Modification of Weel to include the features of Fuj solves this problem and provides the ability to reproduce content under the optimum settings for the content; see Fuj paras 1 – 11.
Regarding Claim 26, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein the metadata indicates the identified audio setting (e.g. Weel’s parameters/information, now adapted to the set information of Fuj).

Regarding Claim 27, in addition to the elements stated above regarding claim 21, the combination further discloses::
wherein the metadata indicates a uniform resource locator (URL) where parameters associated with the identified audio settings are stored (e.g. Weel’s information and communication of the set information as detailed by Fuj, note also Weel’s disclosure of the present invention begin a “web”-based content system via a “web” browser; para 47 – 49; of which, retrieval/communication would require addresses [URLs]).

Regarding Claim 28, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein the first computing device receives the metadata separately from the data indicating the media item to be played (e.g. Weel’s communication in Fig. 4 indicating transmission of “information representative” and actual content or “selected songs,” transmission in different steps/processes; consider Fuj’s disclosure as well of Set information transmitted in a separate step S10, S6, from content distribution S12; Fig. 5 of Fuj).

Regarding Claim 29, in addition to the elements stated above regarding claim 21, the combination further discloses:
wherein the second computing device communicates with the third computing device via the Internet  (e.g. see commination via the internet 11 in Fig. 1 of Weel, also note connected by the internet; para 146 of Fuj).

Claim 30 is rejected under the same grounds as claim 21 as stated above.

Claim 35 is rejected under the same grounds as claim 26 as stated above.

Claim 36 is rejected under the same grounds as claim 27 as stated above.

Claim 37 is rejected under the same grounds as claim 21 as stated above.

Claim 41 is rejected under the same grounds as claim 21 as stated above.

Regarding Claim 42, in addition to the elements stated above regarding claim 41, the combination further discloses:
wherein the audio content comprises at least one of a song, a music album, music by a particular artist, or a music genre (e.g. note playlist selection in Weel, in particular using attributes; para 81, 82, 95; and further see reproduction apparatus including audio features; para 56 of Fuj, content stored includes video data and/or sound data; para 59, 63 of Fuj).

Regarding Claim 44, in addition to the elements stated above regarding claim 21, the combination further discloses:
receiving a user input selecting an audio setting option from among a plurality of available audio setting options (e.g. Weel detailing the ability to adjust the volume tone and balance via the display or keypad; para 89); and
causing, via the first computing device, the playback device to play the audio content according to the identified audio setting and the user-selected audio setting option (e.g. the selected song is played on the second device and parameters such as volume, tone and balance are controlled; para 98 of Weel see also para 115)

Claim 45 is rejected under the same grounds as claim 44 as stated above.

Claim 46 is rejected under the same grounds as claim 44 as stated above.

Claim 47 is rejected under the same grounds as claim 44 as stated above.
Regarding Claim 48, in addition to the elements stated above regarding claim 30, the combination further discloses: wherein the audio setting includes one or more of an equalization setting, a phase setting, and a volume setting that provides a suggested listening experience specific to the audio item ([0010] of Fuj, However, the optimum setting sometimes changes every piece of content, and there is a problem of troublesome for a user to perform setting every piece of content individually. The techniques disclosed in the above patent publications cannot solve the problem. [0011] It is an object of the present invention to provide a content reproducing system and a content reproducing method, both capable of reproducing content under the optimum setting for the content. e.g. Weel’s audio volume parameters, now adapted to the set information of Fuj; See also [0009], [0027], [0060]-[0064], [0110], [0135] and fig. 4 of Fuj, regarding reproduction of image and sound, based on set information parameters which are not limited to video parameters).  

Claim 49 is rejected under the same grounds as claim 48 as stated above.
Claim 50 is rejected under the same grounds as claim 48 as stated above.

Claims 25 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weel (U.S. Patent Application Publication 2015/0365987) in view of Fujimoto (hereinafter Fuj, U.S. Patent Application Publication 2008/0133544) and in further view of Fadell (hereinafter Fad, U.S. Patent Application Publication 2007/0169087)

Regarding Claim 25, in addition to the elements stated above regarding claim 21, the combination fails to explicitly disclose:
wherein the playback device is a component of a car audio system
In a related field of endeavor (e.g. content request, transmission and playback over networks, including stored setting information), Fad similarly discloses media information, akin to the setting information of Fuj and the parameters of Weel, which includes various media information such as bit rate, sample rate, equalizer setting, volume adjustment etc; para 56, now in a vehicle type implementation; para 68.
Modifying the combination of Weel and Fuj with the teachings of Fad further discloses:
wherein the playback device is a component of a car audio system (e.g. Weel details implementation in a number of types of known devices, including portable device; now implemented in a larger portable device, such as a vehicle as taugh by Fad; para 68).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fad to the combination.  Doing so would have been predictable given that both sets of information are directed to quality or optimum parameters/characteristics of media items (see Fad para 56 and Fuj para 138) and given the similarities in communication networks, paths, and goals of the inventions and further predictable given the details of Weel disclosing implementation in portable devices, with Fad detailing a larger portable device such as a vehicle.  Features from one disclosure would have been predictable to integrate or add into the other.  Further, integration of the features of Fad into the combination provides for a number of desirable advantages in a modified Fuj device, see for example, but not limited to, Fad paras 5 – 9, 72+.

Claim 34 is rejected under the same grounds as claim 25 as stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21, 24 – 30, 33 – 37, 40 – 42, and 44 – 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 9,367,283. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the '283 Patent and claim a similar structure and operation.  As such, claims 1 - 30 of the ‘283 patent make obvious the limitations of claims 21, 24 – 30, 33 – 37, 40 – 42, and 44 – 47 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654